                   Case 20-50017-btb     Doc 42   Entered 03/06/20 08:20:44   Page 1 of 2



     1


     2


     3


     4       Entered on Docket
             March 06, 2020
         ___________________________________________________________________
     5

          MICHAEL LEHNERS, ESQ.
     6
          NV Bar No.: 3331
     7
          429 Marsh Avenue
          Reno, NV 89509
 8        P: 775-786-1695
          F: 775-786-0799
     9    E: michaellehners@yahoo.com
10
          Attorney for Trustee
11
                                    UNITED STATES BANKRUPTCY COURT
12
                                           DISTRICT OF NEVADA
13

                                                    oOo
14


15
          IN RE:                                          BK CASE NO.: 20-50017-btb
                                                          (Chapter 7)
16        AFFORDABLE PATIOS 86 SUNROOMS,
          dba RENO PATIO AND FIREPLACES,                  NO HEARING REQUIRED
17

                         Debtors.
18


19
                           ORDER APPROVING APPLICATION OF TRUSTEE TO
20                                    EMPLOY ATTORNEY

21                 Christopher Burke, Trustee of the estate of the Debtor above named, having

22       filed his application for the approval of his employment of Michael Lehners, Esq., as

23       his counsel to assist him with his statutory duties under the Bankruptcy Code, the

24       court having examined the application and verification of Michael Lehners, Esq., and

25       for good cause appearing,

26


27


28
               Case 20-50017-btb     Doc 42   Entered 03/06/20 08:20:44   Page 2 of 2



     1         IT IS HEREBY ORDERED that the employment of Michael Lehners, Esq. for
     2   Christopher Burke is hereby approved,
     3         IT IS FURTHER ORDERED that Mr. Lehners shall be compensated at a
     4   reasonable rate subject to application and approval from the Bankruptcy Court.
     5

         Submitted by:
     6


 7
         Mich el/Lehri4A, Esq.
 8       Attorney for Trustee
         Christopher Burke
 9

10


11


12


13                                               ###
14


15


16


17


18


19


20


21


22


23


24


25

26

27


28
